DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Regarding claim 10, the phrase ‘…causing he bridge…’ as found in lines 6-7 of the claim should be corrected to read --…causing the bridge…-- to place the claim in better form.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos. 9710067, 9703383, 10296100, and 10345915 in view of Lamb et al. (hereinafter Lamb – US Doc. No. 20140002491) (please see claim correspondence in chart below). 








17/144567(instant application)
USPN9710067
USPN9703383
USPN10296100
USPN10345915


1
1
1
6
1


2
 
2
 
4


3
 
3
 
8


4
 
9
 
6


5
 
9
 
4


6
 
5
 
7


7
 
5
 
 


8
 
7
 
9


9
1
1
6
1


10
2/5
 
 
 


11
 
 
 
 


12
 
 
 
 


13
 
 
 
 


14
 
 
 
 


15
 
 
 
 


16
 
 
 
 


17
 
 
 
 


18
1
1
15
23


19
 
2/9
 
 


20
 
1
 
 










Although the claims are not identical, they are not patentably distinct from each other because:
The claims as shown above all recite similar features.  It would have been obvious to one of ordinary skill in the art at the time that the invention was made to use the claimed features of the reference application/patent to arrive at the instant claims, yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.  Please see an example oc claim language correspondence below.





17/144567(instant application)
USPN10345915


1. A method, comprising: sensing, by a sensor, an end-effector engaging with an object located in a first domain; wherein: the first domain is distinct from the second domain in at least one dimension; and the object is transferred from the first domain to the second domain through a bridge that links the first domain with the second domain, wherein the bridge comprises a positional aspect and a visual aspect; 
1.  A method, comprising: defining, by a processing device, a first domain in a first region of space in a real world;  defining, by the processing device, a second domain in a second region of space in the real world, wherein the first domain and the second domain occupy separate regions of space; defining, by the processing device, a bridge that occupies a third region of space that includes a first portion of the first domain and a first portion of the second domain;  generating, by the processing device, a virtual object to be located in the first domain or the second domain, wherein the virtual object is part of a virtual reality environment or an augmented reality environment;  sensing, by a sensor, an end-effector generating a stimulus in the first domain or the second domain;


in response to the sensing of the end-effector engaging with the object in the first domain, transferring the object from the first domain to a second domain, 
determining, by the processing device, whether the virtual object is located in the first domain or the second domain;  in response to the stimulus and the virtual object being located in the first domain, transferring, by the processing device, the virtual object from the first domain to the second domain;  in response to the stimulus and virtual object being located in the second domain, transferring the virtual object from the second domain to the first domain;


and in response to transferring the object from the first domain to the second domain, displaying, by a display, the object in the second domain.
and displaying, by a display, the virtual object in the first domain or the second domain based on the transferring of the virtual object. 






The claims do not specifically disclose that the bride comprises a positional aspect and a visual aspect.
Lamb discloses a virtual environment comprising a first domain (Figure 1, element 9), a second domain (3), an object (5), and a bridge (11) whereini the bridge comprises both a positional aspect and a visual aspect (as shown in Figure 1 – note that the bridge 11 is both visible [as you can see in the figure] and has a position [in the center of the right-hand page]).
It would have been obvious to combine the domains and bridge as disclosed by Lamb with the aforementioned patent claims, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.
The rest of the claims for each of the above listed US Patents are similarly rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 9, 12, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lamb et al. (hereinafter Lamb – US Doc. No. 20140002491).
Regarding claim 1, Lamb discloses a method, comprising: sensing, by a sensor (Figures 1, 3A, and 4, element 2 – the glasses; see also  Figure 5 – note that the glasses have multiple sensors), an end-effector (Figure 3A, element 7 – the user) engaging with an object (Figure 1, element 5) located in a first domain (see Figures 1 and 2A-C – note that the first domain is on top of the book or on top of surface 8); in response to the sensing of the end-effector engaging with the object in the first domain, transferring the object from the first domain to a second domain (as shown in Figures 2A-C; see also paragraph 0045), wherein: the first domain is distinct from the second domain in at least one dimension (as shown in Figures 2A-C – note the first domain 8 and the second domain 3 are distinct in the vertical dimension); and the object is transferred from the first domain to the second domain through a bridge (11) that links the first domain with the second domain (as shown in Figures 2A-C – the object 5 moves from the first domain 8 to the second domain 3 through the bridge 11), wherein the bridge comprises a positional aspect and a visual aspect (see Figure 1 – the bridge 11 is positioned on the image of a book and is visible to the user); and in response to transferring the object from the first domain to the second domain, displaying, by a display, the object in the second domain (as shown in Figures 2A-2C).
Regarding claim 2, Lamb discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the positional aspect of the bridge comprises the bridge being fixed relative to the field of view of a user (see paragraph 0044 – note that the bridge 11 need not be static wherein the language ‘need not be static’ implies that it can be static [read: fixed]).
Regarding claim 3, Lamb discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the positional aspect of the bridge comprises the bridge being repositionable within a field of view of a user (see paragraph 0044 – note that the bridge 11 need not be static).
Regarding claim 4, Lamb discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the visual aspect of the bridge comprises the bridge being invisible to a user (see paragraph 0103).
Regarding claim 5, Lamb discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the visual aspect of the bridge comprises the bridge being visible to a user (see paragraph 0037).
Regarding claim 8, Lamb discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the positional aspect of the bridge comprises the bridge being responsive to a viewer command (see paragraphs 0110-0111).
Regarding claim 9, Lamb discloses a method, comprising: sensing, by a sensor (Figures 1, 3A, and 4, element 2 – the glasses; see also  Figure 5 – note that the glasses have multiple sensors), a first stimulus (Figure 3A, element 7 – the user) in a first domain (see Figures 1 and 2A-C – note that the first domain is on top of the book or on top of surface 8);  determining, by a processing device, that an object (Figure 1, element 5) is in the first domain (inherently disclosed by paragraph 0045 – note that the glasses 2 can determine whether the user is placing the object 5 in the hole or taking it out of the hole); in response to the sensing of the first stimulus in the first domain and determining the object in the first domain, transferring the object from the first domain to a second domain (Figures 2A-C, element 3) via a bridge (11) linking the first domain and the second domain (as shown in Figures 2A-C – the object 5 moves from the first domain 8 to the second domain 3 through the bridge 11), wherein the bridge comprises a positional aspect and a visual aspect (see Figure 1 – the bridge 11 is positioned on the image of a book and is visible to the user); the first domain is distinct from the second domain in at least one dimension (as shown in Figures 2A-C – note the first domain 8 and the second domain 3 are distinct in the vertical dimension); and in response to transferring the object from the first domain to the second domain via the bridge, displaying, by a display, at least a portion of the object in the second domain (as shown in Figures 2A-2C).
Regarding claim 12, Lamb discloses all of the limitations of claim 9 as discussed in the claim 9 rejection above and further that in response to sensing of the second stimulus in the second domain and determining the object is in the second domain, transferring the object from the second domain to the first domain via the bridge (see paragraph 0045).
Regarding claim 18, Lamb discloses an apparatus, comprising: a sensor (Figures 1, 3A, and 4, element 2 – the glasses; see also  Figure 5 – note that the glasses have multiple sensors) configured to sense an end-effector (Figure 3A, element 7 – the user) in a first region of space or a second region of space (as shown in Figure 3A, the user 7 is in a first region of space at a table top 8), wherein: the first region of space is distinct from the second region of space (as shown in Figures 2A-C – note the first region of space 8 and the second region of space 3 are distinct); the first region of space and the second region of space are connected via a bridge (11); one of the first region of space and the second region of space corresponds to a field of view of a user (the first region of space 8 is within the field of view of the user as shown in Figure 1); and the other of the first region of space and the second region of space is outside the field of view of the user of the apparatus (see paragraph 0043 – note that the second space is not rendered); and a processor (Figure 5, element 200) coupled to the sensor, wherein the processor is configured to: in response to the sensing of the end-effector in the first region of space and sensing an object in the first region of space, transfer the object from the first region of space to the second region of space via a bridge having a positional aspect and a visual aspect (as shown in Figures 2A-C – the object 5 moves from the first domain 8 to the second domain 3 through the bridge 11; also see Figure 1 – the bridge 11 is positioned on the image of a book and is visible to the user).
Regarding claim 19, Lamb discloses all of the limitations of claim 18 as discussed in the claim 18 rejection above and further that the processor is further configured to communicate to the user, the transfer of the object from the first region of space to the second region of space via the bridge, wherein the positional aspect of the bridge is one of fixed or movable and the visual aspect of the bridge is one of visible or invisible (see paragraphs 0037 and 0044).
Regarding claim 20, Lamb discloses all of the limitations of claim 18 as discussed in the claim 18 rejection above and further that at least a portion of the first region of space spatially coincides with the second region of space (as shown in Figure 2C – the second region of space 3 is directly below the first region of space [tabletop] 8).

Allowable Subject Matter
Claims 11 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/Primary Examiner, Art Unit 2694